— Judgment unanimously affirmed, without costs. Memorandum: Defendant contends that the court erred in finding that it was required to defend and indemnify plaintiff in an action against plaintiff for damages to a house caused by urea formaldehyde insulation which plaintiff had to remove and replace. Defendant asserts that this action fell within exclusion (p) of its policy with plaintiff. Exclusion (p) provides that the insurance policy does not apply: "(p) to damages claimed for the withdrawal, inspection, repair, replacement or loss of use of the named insured’s products or work completed by or for the named insured or of any property of which such products or work form a part, if such products, work or property are withdrawn from the market or from use because of any known or suspected defect or deficiency therein.”
That exclusion, known as a sistership clause, is designed to exclude from coverage those losses caused by withdrawal of *564work or a product from the market (see, Validity and Construction of "Sistership” Clause of Products Liability Insurance Policy Excepting from Coverage Cost of Product Recall or Withdrawal of Product from Market, Ann., 32 ALR4th 630). Since the claim in this case did not involve withdrawal of the insulation from the market, exclusion (p) does not apply. (Appeal from judgment of Supreme Court, Onondaga County, Lawton, J. — declaratory judgment.) Present — Doerr, J. P., Denman, Green, Pine and Schnepp, JJ.